UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant □ Filed by a Party other than the Registrant □ Check the appropriate box: □ Preliminary Proxy Statement □ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement □ Definitive Additional Materials □ Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 SAN LOTUS HOLDING INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): □ No fee required. □ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 1 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0- 11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: □ Fee paid previously with preliminary materials. □ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11 (a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously Paid: 2) Form, schedule or registration statement No.: 3) Filing party: 4) Date Filed: 2 SAN LOTUS HOLDING INC. Suite 23, 3301 Spring Mountain Rd, Las Vegas, NV 89102 702-776-8066 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JUNE 1, 2015. Dear Stockholders of San Lotus Holding Inc.: You are cordially invited to attend the 201 5 Annual Meeting of stockholders of San Lotus Holding Inc., a Nevada corporation (the "Company"), to be held on M onday , June 1 , 201 5 at 3:00 p.m. ( Taiwan Time) a t No. 185 Kewang Rd, Longtan Township, Taoyuan City 325, Taiwan (R.O.C) . The notice of annual meeting and proxy statement accompanying this letter provide an outline of the business to be conducted at the meeting. At the meeting, you will be asked to: ratify the Annual Report on Form 10-K of Company for the year ended on December 31, 2014 elect Three Class I directors of the Company; elect Four Class II directors of the Company; ratify the appointment of WLCC Accountancy Corp. as our independent registered public accounting firm for the fiscal year as of D ecember 31, 2015 and fiscal quarters during 2015; and transact any other business that properly comes before the meeting or any adjournment(s) of the meeting. You have the right to receive notice of and to vote at the meeting if you were a stockholder of record at the close of business on April 15 , . Whether or not you expect to be present in person at the meeting, please sign the enclosed proxy card and return it promptly in the self-addressed envelope provided. Instructions are shown on the proxy card. In the event there are not sufficient votes for a quorum or to approve or ratify any of the foregoing proposals at the time of the annual meeting, the annual meeting may be adjourned in order to permit further solicitation of proxies by the Company. Sincerely yours, /s/Chen, Li-Hsing Chen, Li-Hsing President The following information applicable to the Annual Meeting may be found in the proxy statement and accompanying proxy card: - The date, time and location of the meeting; - A list of the matters intended to be acted on and our recommendations regarding those matters; and - Information about voting by mail, electronically or attending the meeting and voting in person. This is an important meeting. To ensure proper representation at the meeting, please complete, sign, date and return the proxy card in the enclosed, self-addressed envelope. Even if you vote your shares prior to the meeting, you still may attend the meeting and vote your shares in person. 3 SAN LOTUS HOLDING INC. Suite 23, 3301 Spring Mountain Rd, Las Vegas, NV 89102 702-776-8066 PROXY STATEMENT FOR THE 201 5 ANNUAL MEETING OF STOCKHOLDERS to be held on Monday , June 1, 5 at 3:00 p.m. local time, Taiwan(R.O.C) This proxy statement and the enclosed form of proxy are furnished in connection with solicitation of proxies by the Board of Directors of San Lotus Holding Inc. ("San Lotus") for use at the annual meeting of stockholders (the "Annual Meeting") to be held at 3:00 p.m. ( Taiwan Local Time) on Monday , June 1 , 201 5 , and any postponements or adjournments thereof.? QUESTIONS AND ANSWERS The information provided in the question and answer format below is for your convenience only and is merely a summary of the information contained in this proxy statement. You should read this entire proxy statement carefully. What matters am I voting on? You will be voting on: - the ratification of the Annual Report on Form 10-K of Company for the year ended on December 31, 2014; - the election of three Class I directors to hold office until the 2017 annual meeting of stockholders and until their successors are elected and qualified, subject to earlier resignation or removal - the election of four Class I I directors to hold office until the 201 6 annual meeting of stockholders and until their successors are elected and qualified, subject to earlier resignation or removal; - the ratification of the appointment of WLCC Accountancy Corp. as our independent registered public accounting firm for the fiscal year as of D ecember 31, 2015 and fiscal quarters during 2015 ; and - any other business that may properly come before the meeting. How does the Board of Directors recommend I vote on these proposals? The Board of Directors recommends a vote: - FOR the ratification of the Annual Report on Form 10-K of Company for the year ended on December 31, 2014; - FOR the election of Chen, Li-Hsing; Yu, Chien-Yang; and Chen, Kuan-Yu, our nominees for Class I directors; - FOR the election of Kwong, Edwin ; Chen, Chuan-Chung ; Chang, Fong-Bing; and Lai, Chia-Ling , our nominees for Class I I directors; and - FOR the appointment of the appointment of WLCC Accountancy Corp. as our independent registered public accounting firm for the fiscal year as of December 31, 2015 and fiscal quarters during 2015. Who is entitled to vote? Holders of our common stock as of the close of business on April 15, 2015, the record date, may vote at the Annual Meeting. As of the record date, we had shares of common stock outstanding. In deciding all matters at the Annual Meeting, each holder of common stock of San Lotus will be entitled to one vote for each share of common stock held as of the close of business on the record date. We do not have cumulative voting rights for the election of directors. Registered Stockholders . If your shares are registered directly in your name with our transfer agent, you are considered the stockholder of record with respect to those shares, and Notice of the Annual Meeting (the "Notice") was provided to you directly by us. As the stockholder of record, you have the right to grant your voting proxy directly to the individuals listed on the proxy card or to vote in person at the Annual Meeting. 4 Who is San Lotus Holding Inc.'s transfer agent and how may I contact them? San Lotus's transfer agent is Computershare Inc. and Computershare Trust Company, N.A.(the "Computershare"). You may e-mail Computershare or you can call Computershare at ( 262 0678 , Monday through Friday between 9:00am-5:00pm ET. Materials may be mailed to Computershare at: Computershare Inc. Computershare Trust Company, N.A. 250 Royall Street Canton, MA 02021 How do I vote? If you are a stockholder of record, you can submit a proxy to be voted at the meeting in the following ways: - Vote By Mail : You can vote by mail by completing the proxy card, date it and sign it, and mail the proxy to our offices at 3F B302C, No. 185 Kewang Road, Longtan Township, Taoyuan County 325, Taiwan (R.O.C.), Attn: Chen , Kuan - Yu, Secretary, so that it is received prior to the Annual Meeting; or - Vote In Person : You can attend the Annual Meeting in person where you may vote by written ballot. Can I change my vote? Yes. If you are a stockholder of record, you can change your vote or revoke your proxy at any time before the Annual Meeting by: - returning a later-dated proxy card so that it is received before the Annual Meeting; - notifying the Secretary of San Lotus, in writing, at the address listed on the front page; or - completing a written ballot at the Annual Meeting. What is the effect of giving a proxy? Proxies are solicited by and on behalf of our Board of Directors. The persons named in the proxy have been designated as proxies by our Board of Directors. When proxies are properly dated, executed and returned, the shares represented by such proxies will be voted at the Annual Meeting in accordance with the instructions of the stockholder. If no specific instructions are given, however, the shares will be voted in accordance with the recommendations of our Board of Directors as described above. If any matters not described in the Proxy Statement are properly presented at the Annual Meeting, the proxy holders will use their own judgment to determine how to vote your shares. If the Annual Meeting is adjourned, the proxy holders can vote your shares at the adjourned meeting date as well, unless you have properly revoked your proxy instructions, as described above. What is a quorum? A quorum is the minimum number of shares required to be present at the Annual Meeting for the meeting to be properly held under our Bylaws and Nevada state law. The presence, in person or by proxy, of a majority of the aggregate voting power of the issued and outstanding shares of stock entitled to vote at the meeting will constitute a quorum at the meeting. The shares subject to a proxy which are not being voted on a particular matter because of either stockholder withholding or broker non-votes will count for purposes of determining the presence of a quorum. Abstentions are voted neither "for" nor "against" a matter but are also counted in the determination of a quorum. 5 H ow many votes are needed for approval of each matter? - Proposal No. 1 and 4: The approving to ratify the Annual Report on Form 10-K of San Lotus for the year ended December 31, 2014 and to ratify the appointment of WLCC Accountancy Corp. for th e fiscal year as of December 31, 2015 as well as fiscal quarters during 2015 must receive the affirmative vote of a majority of the votes cast by the holders of shares represented in person or by proxy at the meeting and entitled to vote thereon to be approved. Abstentions will have no effect on the outcome of this proposal. - Proposal No. 2 and 3 : The election of directors requires a plurality vote of the shares of common stock voted at the meeting. "Plurality" means that the individuals who receive the largest number of votes cast "for" are elected as directors. As a result, any shares not voted "for" a particular nominee will not be counted in such nominee's favor. How are proxies solicited for the Annual Meeting? The Board of Directors is soliciting proxies for use at the Annual Meeting. All expenses associated with this solicitation will be borne by San Lotus. We will reimburse brokers or other nominees for reasonable expenses that they incur in sending these proxy materials to you if a broker or other nominee holds your shares. What does it mean if multiple members of my household are stockholders but we only received one Notice or full set of proxy materials in the mail? The SEC has adopted rules that permit companies and intermediaries, such as brokers, to satisfy the delivery requirements for notices and proxy materials with respect to two or more stockholders sharing the same address by delivering a single notice or set of proxy materials addressed to those stockholders. In accordance with a prior notice sent to certain brokers, banks, dealers or other agents, we are sending only one Notice or full set of proxy materials to those addresses with multiple stockholders unless we received contrary instructions from any stockholder at that address. This practice, known as "householding," allows us to satisfy the requirements for delivering Notices or proxy materials with respect to two or more stockholders sharing the same address by delivering a single copy of these documents. Householding helps to reduce our printing and postage costs, reduces the amount of mail you receive and helps to preserve the environment. If you currently receive multiple copies of the Notice or proxy materials at your address and would like to request "householding" of your communications, please contact the Company or your broker. Once you have elected "householding" of your communications, "householding" will continue until you are notified otherwise or until you revoke your consent. Is my vote confidential? Proxy instructions, ballot, and voting tabulations that identify individual stockholders are handled in a manner that protects your voting privacy. Your vote will not be disclosed either within San Lotus or to third parties, except as necessary to meet applicable legal requirements, to allow for the tabulation of votes and certification of the vote, or to facilitate a successful proxy solicitation. 6 VOTING SECURITIES AND PRINCIPAL SECURITY HOLDERS The following table provides the names and addresses of each person known to us to own more than 5 percent of our outstanding shares of common stock as of April 15, 2015 and by the officers and directors, individually and as a group. Except as otherwise indicated, all shares are owned directly and the stockholders listed possesses sole voting and investment power with respect to the shares shown. Title of Class Name & Address of Beneficial Owners Number of Shares Beneficial Owned Percentage Common Yu, Chien-Yang(1) Office B302C, 185 Kewang Road, Longtan Township,Taoyuan County 325,
